DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 8, 11-18 and 21-24 are pending.
Claim 20 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites wherein the peripheral crimp includes a three quarter radius.  It is unclear what shape is meant by a three quarter radius.  For purposes of examination, it will be assumed that this shape relates to a three quarter circle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 7, 8, 11, 12, 16-18, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shwayder (US 2,865,437).  Shwayder teaches a frame (fig. 1: 10); a composite structure attached to the frame; the composite structure including a plastic plate (fig. 13: P) having an edge, and a metal plate (fig. 13: M) having a peripheral crimp including a gap (fig. 13: 47), with the end of the metal plate inserted into a gap in the plastic plate such that a peripheral crimp of the plastic plate clamps around the metal plate to attach it thereon; and with the composite structure providing a seating surface of the chair.  Shwayder does not teach the edge of the plastic plate inserted into the gap and with the peripheral crimp clamped onto the edge of the plastic plate, to attach the plastic plate onto the metal plate.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to crimp the metal in the opposite direction such that the plastic plate is inserted into the gap in the metal in order to allow for easier connection of the plastic plate to the metal plate and/or appease the aesthetic tastes of the user. 
As concerns claim 2, Shwayder, as modified, does not teach wherein the plastic plate is vacuum molded.  However, vacuum molding plastic is old and well known in the art and would have been obvious to a person having ordinary skill in the art to try as a manufacturing method, in order to provide the desired amount of weight and strength.  
As concerns claim 3, Shwayder, as modified, teaches an adhesive bonding the plastic plate onto the metal plate (Col. 3, lines 49-50).
As concerns claim 4, Shwayder, as modified, teaches wherein the metal plate comprises steel (Col. 3, line 45). 
As concerns claim 5, Shwayder, as modified, does not teach wherein the plastic plate includes surface texture imitating natural wood or stone, however, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to include 
As concerns claim 7, Shwayder, as modified, teaches wherein the metal plate is formed via stretching and curling.
As concerns claim 8, Shwayder, as modified, does not teach wherein the composite structure is round, however, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to make the seat round as an aesthetic design choice (See MPEP 2144.04(I) (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947))
As concerns claim 11, Shwayder, as modified, teaches wherein the plastic plate and the metal plate have the same shape (as shown in fig. 13). 
As concerns claim 12, Shwayder, as modified, teaches wherein the composite structure is pivotally attached to the frame (figs. 2 and 3).
As concerns claims 16 and 17, as best understood, Shwayder, as modified, teaches a three quarter circle having no straight section (as shown in fig. 13).
As concerns claim 18, Shwayder teaches a frame (fig. 1: 10); a composite structure attached to the frame include a plastic plate (fig. 13: P) having an edge and a metal plate (fig. 13: M) having an edge; a radius on a lower edge of the metal plate (as shown in fig. 13) and the plastic plate having a radius forming a gap into which the metal plate is inserted (fig. 13).  However, the prior art fails to teach the edge of the plastic plate inserted into the gap and with the radius clamped onto the edge of the plastic plate, to attach the plastic plate onto the metal plate.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to crimp the metal in the opposite direction such that the plastic plate is inserted into the gap in the metal in order to allow for easier connection of the plastic plate to the metal plate and/or appease the aesthetic tastes of the user.
As concerns claim 23, Shwayder, as modified, teaches a frame (fig. 1:10); a composite structure attached to the frame including a plastic plate (fig. 13: P) having a circumferential edge 
As concerns claim 24, Shwayder, as modified, teaches wherein the plastic plate and the metal plate have the same shape, and the plastic plate is adapted to fit on top of the metal plate with the flat area of the plastic plate in contact with the flat area of the metal plate and with the circumferential edge of the plastic plate contacting the circumferential edge of the metal plate (fig. 13).

Allowable Subject Matter
Claims 13-15, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference Shwayder fails to teach wherein the composite structure is attached to the frame by a locking, riveting or snap mechanism; wherein the peripheral crimp includes a radius and a straight section; wherein the end of the radius is partially forced into the lower edge of the plastic plate; or wherein the metal plate has a second straight section folded against a . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.